 



Exhibit 10.4

Employee’s Copy   

Partnership’s Copy

CAPITAL AUTOMOTIVE L.P.
EMPLOYMENT AGREEMENT

To David S. Kay:

     This Agreement establishes the terms of your employment with Capital
Automotive L.P., a Delaware limited partnership (the “Partnership”). It replaces
your prior employment agreement with Capital Automotive REIT, a Maryland real
estate investment trust (the “Company”), under which the Company assigned your
agreement to the Partnership, and your prior employment agreement with the
Partnership. You remain an employee of the Company, but your primary
responsibility is as an employee of the Partnership.

      Employment and Duties   You and the Partnership agree to your employment
with the Partnership and to your services as Senior Vice President and Chief
Financial Officer on the terms contained herein. In such position, you will
report directly to the Company’s Chief Executive Officer (the “CEO”) and to the
General Partner of the Partnership. You agree to perform whatever duties the
Partnership may assign you from time to time, consistent with your position as a
senior executive. During your employment, you agree to devote your full business
time, attention, and energies to performing those duties (except as the
Partnership otherwise agrees from time to time). You agree to faithfully serve
the Partnership, to conform to and comply with the lawful and good faith
directions and instructions given you by the Partnership, and to use your best
efforts to promote and serve the interests of the Partnership. You agree to
comply with the non-competition, secrecy, and other provisions of Exhibit A to
this Agreement.       Term   Your employment under this Agreement begins as of
August 1, 2003 (the “Effective Date”) and ends on January 1, 2007, unless it is
terminated sooner under this Agreement.           The period running from the
Effective Date to the date that the Agreement terminates as set forth in the
preceding sentence is the “Term.”           Termination or expiration of this
Agreement ends your employment but does not end your obligation to comply with
Exhibit A.       Compensation                     Salary and Bonus   The
Partnership (or, in its discretion, the Company) will pay you an annual salary
(the “Salary”) for 2003 at the rate of not less than $208,000 in accordance with
its payroll practices. Your target bonus for calendar year 2003 will be
$175,000. Each calendar year thereafter while you are employed under this
Agreement, the Partnership or its Compensation Committee will review your Salary
and target bonus and consider you for increases from the Partnership.      
          Employee Benefits   While you are employed under this Agreement, the
Partnership will provide you with the same benefits, including medical insurance
coverage, as the Partnership makes generally available from time to time to the
Partnership’s employees, as those benefits are amended or terminated from time
to time, and such other benefits as are commensurate with your position as a
senior executive of a public company, including either a company automobile or
an allowance for an automobile. Your participation in the Partnership’s benefit
plans will be subject to the terms of the applicable plan documents and the
Partnership’s generally applied

1



--------------------------------------------------------------------------------



 

          policies, and the Partnership in its sole discretion may from time to
time adopt, modify, interpret, or discontinue such plans or policies.      
Place of Employment   Your principal place of employment will be at the
Partnership’s headquarters in the Washington metropolitan area (or such other
offices as the Partnership may establish from time to time and to which it
assigns you in its sole discretion). You understand and agree that you must
travel from time to time for business reasons.       Indemnification   The
Partnership will indemnify you to the fullest extent authorized by law if you
are made a party to any action, suit, or proceeding, whether criminal, civil,
administrative, or investigative, because you are or were a manager, officer, or
employee of the Partnership or serve or served any other entity as a director,
officer, or employee at the Partnership’s request; provided, however, that you
must repay the Partnership for any indemnification if the final determination of
an arbitrator or a court of competent jurisdiction declares, after the
expiration of the time within which judicial review (if permitted) of such
determination may be perfected, that indemnification by the Partnership is not
permissible under applicable law.       Expenses   The Partnership will
reimburse you for reasonable and necessary travel and other business-related
expenses you incur for the Partnership in performing your duties under this
Agreement. You must itemize and substantiate all requests for reimbursements.
You must submit requests for reimbursement in accordance with the policies and
practices of the Partnership and within 60 days after incurring the expense.    
  No Other Employment    For so long as you are employed by the Partnership, you
agree that you will not, directly or indirectly, provide services to any person
or organization for which you receive compensation or otherwise engage in
activities that would conflict or interfere significantly with the faithful
performance of your duties to the Partnership without the Partnership’s prior
written consent. (This prohibition excludes any work performed at the
Partnership’s direction including any work for the Company.) The Partnership
acknowledges that, as of the Effective Date, you serve as an Executive Advisory
Board member of the School of Accounting at James Madison University. You may
manage your personal investments, as long as the management takes only minimal
amounts of time and is consistent with the provisions of the No Competition
Section in Exhibit A and is otherwise consistent with the policies and practices
of the Partnership.           You represent to the Partnership that you are not
subject to any agreement, commitment, or policy of any third party that would
prevent you from entering into or performing your duties under this Agreement,
and you agree that you will not enter into any agreement or commitment or agree
to any policy that would prevent or hinder your performance of duties and
obligations under this Agreement, including Exhibit A.

2



--------------------------------------------------------------------------------



 

      No Conflicts of Interest   You confirm that you have fully disclosed to
the Partnership and the Company, to the best of your knowledge, all
circumstances under which you, your spouse, and your relatives (including their
spouses, children, and relatives) have or may have a conflict of interest with
the Company or the Partnership. You further agree to fully disclose to the
Partnership any such circumstances that might arise during the Term. You agree
to fully comply with the Partnership’s policy and practices relating to
conflicts of interest.       No Payments to Governmental Officials

Termination   You will neither pay nor permit payment of any remuneration to or
on behalf of any governmental official other than payments required or permitted
by applicable law.

Subject to the provisions of this section, the Partnership may terminate your
employment, or you may resign, except that, if you voluntarily resign, you must
provide the Partnership with 90 days’ prior written notice (unless the
Partnership has previously waived such notice in writing or authorized a shorter
notice period).                 For Cause   The Partnership may terminate your
employment for “Cause” if you:

          (i) engage in dishonesty that relates materially to the performance of
services or any obligations under this Agreement, including Exhibit A;          
(ii) are convicted of, or plead guilty or no contest to, any misdemeanor (other
than for minor infractions) involving fraud, breach of trust, misappropriation,
or other similar activity or any felony;           (iii) perform your duties
under this Agreement in a grossly negligent manner; or           (iv) willfully
breach this Agreement, including Exhibit A, in a manner materially injurious to
the Partnership. An act or omission is only “willful” if you acted in bad faith
or without any reasonable belief that the action or omission was in the
interests of the Partnership and consistent with your duties and obligations
under this Agreement.

          Your termination for Cause under (i) and (ii) will be effective
immediately upon the Partnership’s mailing or transmission of such notice.
Before terminating your employment for Cause under (iii) or (iv), the
Partnership will specify in writing to you the nature of the act, omission,
refusal, or failure that it deems to constitute Cause. The Partnership will give
you the opportunity to correct the situation (and thus avoid termination for
Cause under (iii) or (iv)). You must complete the correction within a reasonable
period of time after the written notice to you, and the Partnership agrees to
provide you no less than 15 days for such correction.

3



--------------------------------------------------------------------------------



 

                Without Cause   Subject to the provisions below under Payments
on Termination, the Partnership may terminate your employment under this
Agreement before the end of the Term without Cause                 Good Reason  
You may resign for Good Reason with 45 days’ advance written notice as provided
below. “Good Reason” means the occurrence, without your written consent, of any
of the following circumstances:          
the Partnership’s failure to perform or observe any of the material terms or
provisions of this Agreement,
         
the assignment to you of any duties inconsistent with, or any substantial
diminution in, your employment status or responsibilities as in effect on the
date of this Agreement,
         
the Partnership’s relocation of its headquarters to a location that would
increase your commuting distance by more than 50 miles, based on your residence
when this Agreement is executed, or
         
a Change of Control, consisting of any one or more of the following events:

          a person, entity, or group (other than the Company, the Partnership,
any subsidiary of either, any Company Group benefit plan, or any underwriter
temporarily holding securities for an offering of such securities) acquires
ownership of more than 40% of the undiluted total voting power of the Company’s
then-outstanding securities eligible to vote to elect members of the Board
(“Company Voting Securities”);           consummation of a merger or
consolidation of the Company into any other entity—unless the holders of the
Company Voting Securities outstanding immediately before such consummation,
together with any trustee or other fiduciary holding securities under a Company
Group benefit plan, hold securities that represent immediately after such merger
or consolidation more than 60% of the combined voting power of the then
outstanding voting securities of either the Company or the other surviving
entity or its parent; or           the stockholders of the Company approve (i) a
plan of complete liquidation or dissolution of the Company or (ii) an agreement
for the Company’s sale or disposition of all or substantially all the Company’s
assets, and such liquidation, dissolution, sale, or disposition is consummated.

          Even if other tests are met, a Change of Control has not occurred
under any circumstance in which the Company files for bankruptcy protection or
is reorganized following a bankruptcy filing.           You must give notice to
the Partnership of your intention to resign for Good Reason within 30 days after
the occurrence of the condition or event (within 24 months if the condition or
event is a Change of Control) that you assert entitles you to resign for Good
Reason. In that notice, you

4



--------------------------------------------------------------------------------



 

          must specify the condition or event that you consider provides you
with Good Reason and (except if the condition or event is a Change of Control)
must give the Partnership an opportunity to cure the condition or event within
30 days after your notice. If the Partnership fails to cure the condition, your
resignation will be effective on the 45th day after your notice (unless the
Board has previously waived such notice period in writing or agreed to a shorter
notice period).           You will not be treated as resigning for Good Reason
if the Partnership had Cause to terminate your employment as of the date of your
notice of resignation.                 Disability   If you become “disabled” (as
defined below), the Partnership may terminate your employment. If the
Partnership terminates your employment because you become disabled or employment
terminates because of your death, any unvested restricted shares and any phantom
shares previously granted to you shall become Pro Rata Vested (as defined
below). You are “disabled” if you are unable, despite whatever reasonable
accommodations the law requires, to render services to the Partnership for more
than 90 consecutive days because of physical or mental disability, incapacity,
or illness. You are also disabled if you are deemed to be disabled within the
meaning of the Partnership’s long-term disability policy as then in effect.    
            Death   If you die during the Term, the Term will end as of the date
of your death.                 Payments on Termination   If the Partnership
terminates your employment for or without Cause or because of disability or
death or you resign, the Partnership will pay you any unpaid portion of your
Salary pro-rated through the date of actual termination and any annual bonuses
already determined by such date but not yet paid, reimburse any substantiated
but unreimbursed business expenses, pay any accrued and unused vacation time (to
the extent consistent with the Partnership’s policies), and provide such other
benefits as applicable laws or the terms of the benefits require. Except to the
extent the law requires otherwise or as provided in the Vesting and Other
Benefits section below or in your option agreement, restricted share agreement
or phantom share agreement(s), neither you nor your beneficiary or estate will
have any rights or claims under this Agreement or otherwise to receive severance
or any other compensation, or to participate in any other plan, arrangement, or
benefit, after such termination.                 Vesting and Other Benefits on
          Termination or Change of Control   In addition to the foregoing
payments, if a Change of Control occurs, the Partnership terminates your
employment without Cause, or you resign for Good Reason before the end of the
Term:      



  I.   all of the stock options and restricted shares held by you before your
termination of employment or the Change of Control (whichever is applicable)
will become fully vested; and     II.   all of the phantom shares credited to
you before your termination of employment or the Change of Control (whichever is
applicable) shall be deemed to have been credited for three (3) years for
purposes of Section 6.3 of the Capital Automotive Group Phantom Share Purchase
Program; and

5



--------------------------------------------------------------------------------



 

                  III.   (a)   in the case of termination without Cause or
resignation for Good Reason, and provided that you have not previously received
any benefit under the following paragraph III(b), the Partnership will pay you
an amount equal to your Salary, as then in effect, for 24 months in a single
lump sum as soon as practicable but in any event no more than 90 days after
termination; or                       (b)   in the case of a Change of Control,
the Partnership will pay you an amount equal to 3 times the sum of your annual
Salary, as then in effect, plus your most recently established target bonus, in
a single lump sum as soon as practicable but in any event no more than 10 days
after the Change of Control; and



  IV.   the Partnership will pay the premium cost for you to receive any group
health coverage the Partnership must offer you under Section 4980B of the
Internal Revenue Code of 1986 (the “Code”) for the period of such coverage; and
      V.   the Partnership will pay you, at the time the Partnership would
otherwise pay your annual bonus, your pro rata share of the bonus for the year
of your termination (or Change of Control), where the pro rata factor is based
on days elapsed in such year until the date of termination (or Change of
Control) over 365, less any portion of the bonus for such year already paid.

        You are not required to mitigate amounts payable under the Vesting and
Other Benefits paragraphs by seeking other employment or otherwise; however, of
the foregoing benefits, an amount equal to two hundred percent of your annual
Salary is being provided as consideration for your compliance with the
requirements of Exhibit A. Consequently, you agree to return such amount if you
fail to comply with Exhibit A.         Expiration of this Agreement, whether
because of notice of non-renewal or otherwise, does not constitute termination
without Cause nor is it grounds for resignation with Good Reason.

6



--------------------------------------------------------------------------------



 

          In addition to the foregoing, if this Employment Agreement is not
renewed by the Partnership on or before January 1, 2007, and the Partnership at
any time thereafter terminates your employment without Cause or you resign for
Good Reason, (i) any unvested restricted shares granted prior to or during the
Term and held by you before your termination of employment will become vested to
the extent of the ratio of the number of days that you have been employed by the
Partnership or the Company since the date they were granted and the total number
of days of employment otherwise required for them to fully vest (determined
separately for each grant), and (ii) all of the phantom shares granted prior to
or during the Term and credited to you before your termination of employment
will be deemed to have been credited for three (3) years for the purposes of
Section 6.3 of the Capital Automotive Group Phantom Share Purchase Program to
the extent of the ratio of the number of days that you have been employed by the
Partnership or the Company since the date they were granted and the three (3)
years of employment otherwise required for them to fully vest for purposes of
that section (determined separately for each grant). The pro rata vesting and
crediting referenced in (i) and (ii) in the foregoing sentence are referred to
herein as “Pro Rata Vested.”                 Internal Revenue Code
          Section 280G   If you become entitled to any benefits under this
Agreement (the “Agreement Benefits”), and any of those benefits will be subject
to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or any
similar tax that may hereafter be imposed), the Partnership will pay to you an
additional amount (the “Gross-up Payment”) such that the net amount retained by
you, after deduction of any Excise Tax on the total benefits received by you and
any federal, state and local income tax and Excise Tax on the Gross-up Payment
provided for by this section, but before deduction for any federal, state or
local income tax on the Agreement Benefits, will be equal to the total benefits
that you would have received had the Excise Tax not been applicable and the
Gross-up Payment not paid. Notwithstanding the foregoing, you and the
Partnership agree to in good faith take any reasonable actions, at no cost to
either party, to minimize or avoid application of the Excise Tax.      
Assignment   The Partnership may assign or otherwise transfer this Agreement and
any and all of its rights, duties, obligations, or interests under it to:

          the Company or any of the affiliates or subsidiaries of the Company or
          the Partnership or to any business entity that at any time by merger,
consolidation, or otherwise acquires all or substantially all of the Company’s
stock or assets or the partnership units or assets of the Partnership or to
which the Company or the Partnership transfers all or substantially all of its
assets.

          Upon such assignment or transfer, any such business entity will be
deemed to be substituted for the Partnership for all purposes. Assignment or
transfer does not constitute termination without Cause nor is it grounds for
resignation with Good Reason absent the occurrence of a Change of Control. This
Agreement binds the Partnership, its successors or assigns, and your heirs and
the personal representatives of your estate. Without

7



--------------------------------------------------------------------------------



 

          the Partnership’s prior written consent, you may not assign or
delegate this Agreement or any or all rights, duties, obligations, or interests
under it.       Severability   If the final determination of an arbitrator or a
court of competent jurisdiction declares, after the expiration of the time
within which judicial review (if permitted) of such determination may be
perfected, that any term or provision of this Agreement, including any provision
of Exhibit A, is invalid or unenforceable, the remaining terms and provisions
will be unimpaired, and the invalid or unenforceable term or provision will be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.       Amendment; Waiver   Neither you nor the Partnership may
modify, amend, or waive the terms of this Agreement other than by a written
instrument signed by you and a duly authorized representative of the General
Partner of the Partnership. Either party’s waiver of the other party’s
compliance with any provision of this Agreement is not a waiver of any other
provision of this Agreement or of any subsequent breach by such party of a
provision of this Agreement.       Withholding   The Partnership will reduce its
compensatory payments to you for withholding and FICA taxes, and any other
withholdings and contributions required by law.       Third Party Beneficiary  
You understand and agree that the Company is a third party beneficiary of this
Agreement.       Governing Law   The laws of the Commonwealth of Virginia (other
than its conflict of laws provisions) govern this Agreement.       Notices  
Notices must be given in writing by personal delivery, by certified mail, return
receipt requested, by telecopy, or by overnight delivery. You should send or
deliver your notices to the Partnership’s headquarters. The Partnership will
send or deliver any notice given to you at your address as reflected on the
Partnership’s personnel records. You and the Partnership may change the address
for notice by like notice to the others. You and the Partnership agree that
notice is received on the date it is personally delivered, the date it is
received by certified mail, the date of guaranteed delivery by the overnight
service, or the date the fax machine confirms receipt.       Payments and
Benefits Upon Death   If, at the time of your death, the Partnership owes you
any payments or other benefits as a result of termination of your employment,
resignation, a Change of Control, or your Disability, all of those payments and
benefits shall become due and payable to your estate to the same extent, at the
same times, and subject to the same terms as they would have been due and
payable to you but for your death. Further, any payments or other benefits that
become due on account of your death shall be paid to your estate.

8



--------------------------------------------------------------------------------



 

      Legal Fees   If a claim is asserted for breach of any provision of this
Agreement, you will be entitled to recover your reasonable attorney’s fees and
expenses if you prevail.       Arbitration   Any disputes between the
Partnership and you in any way concerning your employment, the termination of
your employment, this Agreement or its enforcement shall be submitted at the
initiative of either party to binding arbitration in the Washington Metropolitan
area before a single arbitrator pursuant to the Rules for Resolution of
Employment Disputes of the American Arbitration Association, or its successor,
then in effect. The decision of the arbitrator shall be rendered in writing,
shall be final, and may be entered as a judgment in any court in the
Commonwealth of Virginia. The Partnership and you each irrevocably consents to
the jurisdiction of the federal and state courts located in Virginia for this
purpose. Each party shall be responsible for its or his own costs incurred in
such arbitration and in enforcing any arbitration award, including attorney’s
fees, provided, however, that you will be entitled to recover your reasonable
attorney’s fees and expenses if you prevail. Notwithstanding the foregoing, the
Partnership, in its sole discretion, may bring an action in any court of
competent jurisdiction to seek injunctive relief and such other relief as it
shall elect to enforce your obligations in Exhibit A.       Superseding Effect  
This Agreement supersedes any prior oral or written employment or severance
agreements between you and the Company or the Partnership. This Agreement
supersedes all prior or contemporaneous negotiations, commitments, agreements,
and writings with respect to the subject matter of this Agreement. All such
other negotiations, commitments, agreements, and writings will have no further
force or effect; and the parties to any such other negotiation, commitment,
agreement, or writing will have no further rights or obligations thereunder.

9



--------------------------------------------------------------------------------



 



If you accept the terms of this Agreement, please sign in the space indicated
below. We encourage you to consult with any advisors of your choosing.

              CAPITAL AUTOMOTIVE L.P.               General Partner:            
  CAPITAL AUTOMOTIVE REIT, a Maryland real
      estate investment trust               By:   /s/ Thomas D. Eckert      

--------------------------------------------------------------------------------

              Its: President and Chief Executive Officer               SEEN &
AGREED TO:               CAPITAL AUTOMOTIVE REIT               By:   /s/ Thomas
D. Eckert      

--------------------------------------------------------------------------------

              Its: President and Chief Executive Officer

I accept and agree to the terms of employment set forth in this Agreement:

  /s/ David S. Kay

--------------------------------------------------------------------------------

David S. Kay   Dated: August 11, 2003

10



--------------------------------------------------------------------------------



 



Exhibit A

      No Competition   In consideration of your employment by the Partnership
and salary and benefits under this Agreement, during the term of your
employment, and except as set forth below, until the date two years after your
employment with the Company, the Partnership, or their successors, assigns,
affiliates, or subsidiaries (collectively, the “Company Group”) ends for any
reason (the “Restricted Period”), you agree as follows:           The Company is
a real estate investment trust formed to acquire real properties owned by
automobile dealerships and other automotive-related businesses and lease the
properties to such businesses. You will not, directly or indirectly, promote, be
employed by, lend money to, invest in, or engage in any Competing Business
within the Market Area. That prohibition includes, but is not limited to,
acting, either singly or jointly or as agent for, or as an employee of or
consultant to, any one or more persons, firms, entities, or corporations
directly or indirectly (as a director, independent contractor, representative,
consultant, member, or otherwise) that constitutes such a Competing Business.
You may own up to 3% of the outstanding capital stock of any corporation that is
actively publicly traded without violating this No Competition covenant. This
covenant does not preclude you from being employed by any non-public automobile
dealership or dealership group or other non-public automotive-related business
that is a lessee or prospective lessee of properties the Company or the
Partnership holds or is actively considering acquiring.           If, during the
Restricted Period, you are offered and want to accept employment with a business
that engages in activities similar to the Company’s or the Partnership’s, you
will inform the Partnership in writing of the identity of the business, your
proposed duties with that business, and the proposed starting date of that
employment. You will also inform that business of the terms of this Exhibit A.
The Partnership will analyze the proposed employment and make a good faith
determination as to whether it would threaten the Partnership’s legitimate
competitive interests. If the Partnership determines that the proposed
employment would not pose an unacceptable threat to its interests, the
Partnership will notify you that it does not object to the employment.          
You acknowledge that, during the portion of the Restricted Period that follows
your employment, you may engage in any business activity or gainful employment
of any type and in any place except as described above. You acknowledge that you
will be reasonably able to earn a livelihood without violating the terms of this
Agreement.           You understand and agree that the rights and obligations
set forth in this No Competition Section will continue for two years from the
date of termination of this Agreement and your employment with the Partnership
or the Company Group.

11



--------------------------------------------------------------------------------



 

      Definitions                     Competing Business   Competing Business
means any service or financial product of any person or organization other than
the Company Group, in existence or then under development, that competes or
could potentially compete, directly or indirectly, with any service or financial
product of the Company Group upon which or with which you have worked for the
Partnership or the Company Group or about which you acquire knowledge while
working for the Partnership or the Company Group. Competing Business includes
any enterprise engaged in the formation or operation of real estate investment
trusts or other entities that invest primarily in automobile dealership or
automotive-related properties or provide real estate financing to automobile
dealerships or automotive-related businesses, provided that Competing Business
excludes banks, finance companies, and other financial institutions that are not
primarily involved in real estate financing so long as your employment or other
involvement is also not primarily involved in real estate financing. Competing
Business also includes any public company the primary business of which is to
retail and/or service motor vehicles. Competing Business excludes real estate
investment trusts and similar entities that do not engage in activities related
to automotive dealerships or automotive-related businesses.      
          Market Area   The Market Area consists of the United States.       No
Interference;
No Solicitation   During the Restricted Period, you agree that you will not,
directly or indirectly, whether for yourself or for any other individual or
entity (other than the Partnership or its affiliates or subsidiaries),
intentionally solicit or endeavor to entice away from the Company Group:

          any person whom the Company Group employs (other than as your personal
secretary) or otherwise engages to perform services as a consultant or sales
representatives; or           any person or entity who is, or was, within the
Restricted Period, a contractor or subcontractor of the Company Group known to
you or a lessee or prospective lessee of properties the Company Group holds or
is actively considering acquiring.

      Secrecy                     Preserving Company
          Confidences   Your employment with the Partnership under and, if
applicable, before this Agreement has given and will give you Confidential
Information (as defined below). You acknowledge and agree that using,
disclosing, or publishing any Confidential Information in an unauthorized or
improper manner could cause the Partnership or Company Group substantial loss
and damages that could not be readily calculated and for which no remedy at law
would be adequate. Accordingly, you agree with the Partnership that you will not
at any time, except in performing your employment duties to the Partnership or
the Company Group under this Agreement (or with the Partnership’s prior written
consent), directly or indirectly, use, disclose, or publish, or permit others
not so authorized to use, disclose, or publish any Confidential Information that
you may learn or become aware of, or may have learned or become aware of,
because of your prior or continuing employment, ownership, or association with
the Partnership or

12



--------------------------------------------------------------------------------



 

          the Company Group or any of their predecessors, or use any such
information in a manner detrimental to the interests of the Partnership or the
Company Group.            Preserving Others’ Confidences   You agree not to use
in working for the Company Group and not to disclose to the Company Group any
trade secrets or other information you do not have the right to use or disclose
and that the Company Group is not free to use without liability of any kind. You
agree to promptly inform the Partnership in writing of any patents, copyrights,
trademarks, or other proprietary rights known to you that the Partnership or the
Company Group might violate because of information you provide.      
     Confidential Information   “Confidential Information” includes, without
limitation, information the Partnership or the Company Group has not previously
disclosed to the public or to the trade with respect to the Partnership’s or the
Company Group’s present or future business, operations, services, products,
research, inventions, discoveries, drawings, designs, plans, processes, models,
technical information, facilities, methods, trade secrets, copyrights, software,
source code, systems, patents, procedures, manuals, specifications, any other
intellectual property, confidential reports, price lists, pricing formulas,
customer lists, financial information (including the revenues, costs, or profits
associated with any of the Partnership’s or the Company Group’s products or
services), business plans, lease structure, projections, prospects,
opportunities or strategies, acquisitions or mergers, advertising or promotions,
personnel matters, legal matters, any other confidential and proprietary
information, and any other information not generally known outside the
Partnership or the Company Group that may be of value to the Partnership or the
Company Group but excludes any information already properly in the public
domain. “Confidential Information” also includes confidential and proprietary
information and trade secrets that third parties entrust to the Partnership or
the Company Group in confidence.           You understand and agree that the
rights and obligations set forth in this Secrecy Section will continue
indefinitely and will survive termination of this Agreement and your employment
with the Partnership or the Company Group.       Exclusive Property   You
confirm that all Confidential Information is and must remain the exclusive
property of the Partnership or the relevant member of the Company Group. All
business records, business papers, and business documents you keep or make in
the course of your employment by the Partnership relating to the Partnership or
any member of the Company Group must be and remain the property of the
Partnership or the relevant member of the Company Group. Upon the termination of
this Agreement with the Partnership or upon the Partnership’s request at any
time, you must promptly deliver to the Partnership or to the relevant member of
the Company Group any Confidential Information or other materials (written or
otherwise) not available to the public or made available to the public in a
manner you know or reasonably should recognize the Partnership did not
authorize, and any copies, excerpts, summaries, compilations, records and
documents you made or that came into your possession during your employment. You
agree that you will not, without the Partnership’s consent, retain copies,
excerpts, summaries or compilations of the foregoing information and materials.
You understand and agree that the

13



--------------------------------------------------------------------------------



 

          rights and obligations set forth in this Exclusive Property Section
will continue indefinitely and will survive termination of this Agreement and
your employment with the Company Group.       Maximum Limits   If any of the
provisions of Exhibit A are ever deemed to exceed the time, geographic area, or
activity limitations the law permits, you and the Partnership agree to reduce
the limitations to the maximum permissible limitation, and you and the
Partnership authorize a court or arbitrator having jurisdiction to reform the
provisions to the maximum time, geographic area, and activity limitations the
law permits.       Injunctive Relief   Without limiting the remedies available
to the Partnership, you acknowledge:

          that a breach of any of the covenants in this Exhibit A may result in
material irreparable injury to the Partnership and Company Group for which there
is no adequate remedy at law; and           that it will not be possible to
measure damages for such injuries precisely.

          You agree that, if there is a breach or threatened breach, the
Partnership or any member of the Company Group will be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining you from engaging in activities prohibited by any provisions of this
Exhibit A or such other relief as may be required to specifically enforce any of
the covenants in this Exhibit A.

14